DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 23 December 2021, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Allowable Subject Matter
Claims 1-29 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 15 and 18, the subject matter of each independent claim is allowable over the prior art because of the combination of method step limitations set forth in each independent claim and their relationship to one another.  The combination of method step limitations of each independent claim is what makes each independent claim allowable over the prior art, as the subject matter of each independent claims is neither taught or suggested by the prior art.
The closest prior art to Pettersson (US 2004/0082453), Pettersson et al. (WO 2013/071073), Smithson (US 2353419), Systema (US 2015/0360801), and Bidlack et al. (US 5964686) are examples of references which disclose methods performed in sheet material converting machines to produce templates or container blanks which are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        3 January 2022